                                  UNITED STATES DISTRICT COURT
                                              for the
                               EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Reid Whitford White Jr.                                                Docket No. 4:16-CR-53-lD

                                  Petition for Action on Supervised Release

  COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
  the Judgment and Commitment Order of Reid Whitford White Jr., who, upon an earlier plea of guilty to
. Conspiracy to Commit Offenses Against the United States, in violation of 18 U.S.C. § 371 and False
  Statements to the Federal Crop Insurance Corporation and Aiding and Abetting, in violation of 18 U.S.C.
  §§ 1014 and 2, was sentenced by the Honorable James C. Dever III, U.S. District Judge, on May 30, 2018,
  to the custody of the Bureau of Prisons for a term of 1 day. It was further ordered that upon release from
  imprisonment the defendant be placed on supervised release for a period of 60 months.

    Reid Whitford White Jr. was released from custody on May 31, 2018, at which time the term of
 supervised release commenced.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

 At sentencing, the Court ordered that the payments of restitution ($1,587,679.00) and special assessment
 ($200) shall be due and payable in full imniediately. A repayment amount was not established by the Court
 due to the defendant's forfeiture of various assets. As a result of his age and inability to work, White receives
 monthly social security benefits. After discussion with White and a review of his financial statement, it has
 been determined that White can make monthly payments in the amount of $50, to start repayment of the
 restitution owed.

 The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

 PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

 The defendant shall pay installments of $50 per month during the remaining course of supervision. The
 probation officer shall continue to monitor the defendant's ability to pay and shall notify the Court of any
 needed modifications of the payment schedule.                                                             '

 Except as herein modified, the judgment shall remain in full force and effect.

 Reviewed and approved,                                  I declare under penalty of perjury that the foregoing
                                                         is true and correct.


 Is/ Robert L. Thornton                                  Is/ Jay Kellum
 Robert L. Thornton                                      Jay Kellum
 Supervising U.S. Probation Officer                      U.S. Probation Officer
                                                         200 Williamsburg Pkwy, Unit 2
                                                         Jacksonville, NC 28546-6762
                                                         Phone: 910-346-5109
                                                         Executed On: December 3, 2018
Reid Whitford White Jr;
Docket No. 4:16-CR-53-lD
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this      4       day of   h r1 CA r..tC.A.J\.:   , 2018, and ordered filed and
made a part of the records in the above case.


Jam; C. Dever III
U.S. District Judge
